

116 HR 6946 IH: To prohibit all United States assessed and voluntary contributions to the United Nations until such time as the membership in the United Nations of the People’s Republic of China is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the United Nations, and for other purposes.
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6946IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Perry introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit all United States assessed and voluntary contributions to the United Nations until such time as the membership in the United Nations of the People’s Republic of China is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the United Nations, and for other purposes.1.Membership of Taiwan at the United Nations(a)In generalNotwithstanding any other provision of law, effective on the date of the enactment of this Act, the United States shall withhold all assessed and voluntary contributions to the United Nations until such time as the membership in the United Nations of the People’s Republic of China is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the United Nations.(b)Presidential actionThe President is authorized to take any appropriate action to carry out subsection (a).(c)Actions at the United NationsThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to encourage Member States of the United Nations to take actions identical or similar to the action described in subsection (a).(d)No effect on the United States in the United NationsUnited States membership in the United Nations shall not be affected in any way by any action under this section.